DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claims 1-4 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Kawabata  (USPN 20150303092).
	Regarding claim 1, Kawabata discloses an electrostatic chuck  (figures 1, 9) comprising:


a second electrode (40a2)  powered by a second power supply (a second positive voltage from a second DC power supply 42a2) with a second power, the second power having a second voltage and a positive or negative polarity with reference to the substrate; and
a controller (a controller 100 in figure 1)  connected to the first power supply and the second power supply, the controller configured to control one or more of the polarity of the first power; the first voltage; the polarity of the second power; or the second voltage.
Regarding claims 2, 4,  Kawabata discloses  wherein the first voltage and the second voltage are less than or equal to about 3kV (the first positive voltages from the first and second power supplies 42a1, 42a2 have 2.5Kv voltages, see par. 0049).
Regarding claim 3, Kawabata discloses wherein the polarity of the first power and the second power are the same (such as the same positive polarity, see figure 9).

2.	Claims 1, 3-5, 18, 19 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Tamamushi et al  (USPN 2020/0234930).
Regarding claim 1, Tamamushi discloses an electrostatic chuck  (figures 13, 14) comprising:
a first electrode (351) powered by a first power supply (a voltage from a first DC power source 39a) with a first power (39a), the first power having a first voltage and a positive or negative polarity  (see figures 13-14) with reference to a substrate (such as a substrate 36, see par. 0068);
a second electrode (350)  powered by a second power supply (a second voltage from a second DC power supply 39b) with a second power (39b), the second power having a second voltage and a positive or negative polarity (see figures 13-14) with reference to the substrate; and
a controller (such as a controller Cnt in figure 1)  connected to the first power supply and the second power supply, the controller configured to control one or more of the polarity of the first power; the first voltage; the polarity of the second power; or the second voltage (e.g. see par. 0050-0051, 0085, 0106, 0107).
Regarding claim 3, Tamamushi discloses wherein the polarity of the first power and the second power are the same (see figure 14).

Regarding claim 5, Tamamushi discloses wherein the polarity of the first power and the second power are different (see figure 13, par. 0106).
Regarding claim 18, Tamamushi discloses a method of chucking a substrate, the method comprising:
placing a first substrate (a substrate 36, see Par. 0068)  comprising a monopolar material (see figure 14) or a bipolar material  (see figure 13) in proximity to an electrostatic chuck (35), the electrostatic chuck comprising: a first electrode (351) powered with a first power by a first power supply (39a) , the first power having a first voltage and a positive or negative polarity with reference to a substrate (see figures 13-14); and 
a second electrode (350) powered with a second power by a second power supply (39b), the second power having a second voltage a positive or negative polarity with reference to the substrate; and activating the electrostatic chuck (see figures 13-14),
wherein when the first power and the second power have matching polarities the first substrate comprises a monopolar material and when the first 
Regarding claim 19, Tamamushi discloses wherein when the first substrate comprises a monopolar material and the first voltage and the second voltage are about the same (see figure 15, par. 0107).
Allowable Subject Matter
3.	Claims 6-10, 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
4.	Claims 11-17 are allowed over prior art of record. 
The following is an examiner's statement of reasons for allowance:
The prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach:
A method of chucking a substrate, the method comprising: placing a substrate in proximity to an electrostatic chuck, the electrostatic chuck comprising:
a center-tap voltage feedback; and activating the electrostatic chuck; exposing the substrate to a plasma; measuring a bias between the substrate and 
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY NGUYEN whose telephone number is (571)272-2054. The examiner can normally be reached M-F 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/DANNY NGUYEN/Primary Examiner, Art Unit 2836